                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DARIUS HICKS, #160314,                            )
                                                  )
              Plaintiff,                          )
                                                  )
       v.                                         )    Civil Action No. 2:18cv615-ECM
                                                  )                   (WO)
COI MASSEY, et al.,                               )
                                                  )
              Defendants.                         )

                                             ORDER

       On October 22, 2018, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 10). There being no timely objections filed to

the Recommendation, and upon an independent review of the record, it is

       ORDERED that the Magistrate Judge’s Recommendation (doc. # 10) is ADOPTED,

and this case is DISMISSED without prejudice for the plaintiff’s failure to comply with

the order of the court and to prosecute this action.

       A final judgment will be entered separately.

       DONE this 13th day of December, 2018.


                                     /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    UNITED STATES DISTRICT JUDGE
